Continuation of 12: The request for reconsideration has been considered but does not
place the application in condition for allowance because: the arguments provided by the Applicant fails to place the claims in condition for allowance.

112(b): The Applicant states (pp. 7-8) that “whereby it is not necessary to repeatedly build and store updated data packages” is defined in the specification as filed (p. 2) and is not indefinite. The Examiner disagrees. Page 2 of the specification merely restates the whereby clause. The term “not necessary” is ambiguous and the claims and the specification fails to define the scope of the whereby clause because of the use of the term “not necessary.” As stated in the final office action (p. 6), the “Examiner cannot discern when values for packages of bond future and swap data are calculated based on maturity/expiration date (whether pre-calculated or updated during the duration of the bond). The Applicant fails to address the Examiner’s rejection by amendment and/or argument. As such the 112(b) rejection of the claims is maintained.

101: The Applicant states (p. 9) “It is clear that the requirement that a function be performed by a computing device, even a generic computing device, removes the claim from one that can be performed entirely by the human mind or with pen or paper.” The Examiner disagrees. The 2019 PUG October Update in p. 7 states that “claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” Unlike what the Applicant states, the 2019 PUG October Update does state in p. 8 that “[t]he courts have found claims requiring a generic 
In an additional argument, the Applicant states (p. 9) that the claims do not include an abstract idea encapsulated by a certain methods of organizing human activity grouping. The Examiner disagrees, at least the independent claims are directed to building a data package by combining bond future data and matching swap data to build the data package which is clearly encompassed by fundamental economic principles or practices and commercial and legal activities. Dependent claims 3, 4, 9, and 10 also include formulas that are encompassed by mathematical concepts grouping, as stated in the final office action.
Applicant further states (pp. 11-12) that the “calculating” step of the independent claims integrates the abstract idea of (bond package generation) into a practical application. The Examiner disagrees, the “calculating” step merely uses a generic computer as a tool to calculate a value and store the value in memory (see MPEP 2106.05(f)). As such fails Prong Two, Step 2A, and Step 2B analysis. The whereby clause is an ambiguous statement that does not indicate how it may serve as an additional element that integrates the abstract idea into a practical application.
As such the 101 rejection is maintained.

103: Applicant argues (pp. 12-13) that the secondary reference US 20130018769 A1 (Boudreault) does not teach the “build” and “calculate” step of the independent claims. As stated in the final office action the primary reference US 20070288351 A1 (Huntley) teaches the “build” and “calculate” steps (see final office action pp. 11-13). The only reference that the Applicant makes in reference to Huntley includes (p. 13) “Huntley teaches a system that synthetically replicates an interest rate swap through a future to create a more fungible interest rate swap in the spot market. The Examiner appears to rely on Huntley merely as teaching a repeated calculation prior to separation of a package. However, the calculations noted by the Examiner are very different from those of the claimed invention and have no relevance to the claimed invention.” The Examiner disagrees, the reasons why Huntley teaches the “build”, “calculate”, and “generate” steps were clearly provided in the final office action. The Applicant does not provide novel arguments for the dependent claims. As such, the 103 rejection is maintained.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692